department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date index no cc tege eoeg et2 conex-126342-02 dear this letter responds to your date letter to commissioner rossotti because your letter concerns income_tax_withholding he has requested that this office reply your question raises the issue of whether income_tax_withholding may be requested with respect to certain pension payments sec_3405 of the internal_revenue_code provides that generally a pension payment is subject_to income_tax_withholding unless the recipient of the pension elects out of such withholding form w-4p withholding_certificate for pension or annuity payments is the form used by recipients to request changes in withholding on a pension generally an individual can satisfy his or her obligation to pay income_tax by adequate income_tax_withholding or by estimated_tax payments in addition the balance of tax due can be paid with the return subject_to an interest penalty that may apply if timely payments of estimated_tax or income_tax_withholding were required to be made and have not been made your letter indicates that the medicaid office in new jersey has indicated that income taxes cannot be withheld from the pension payments we are unaware of the legal authority used by the medicaid office to reach the conclusion that income_tax cannot be withheld from the pension as noted above such withholding is generally provided for under the internal_revenue_code generally subject_to the recipient’s right to elect out of the withholding conex-126342-02 we hope the above information will prove helpful to you if you want us to grant further consideration to this issue we would need a statement from the appropriate medicaid office as to the legal authority that office is relying on in reaching the conclusion that withholding cannot be made from the pension payment if you have any questions about this letter please contact alfred g kelley at not a toll-free number sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure form w-4p
